Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-17-00317-CV

Lloyd Hurt KELLNER Trent C. Kellner, Linda Cunningham, Independent Administrator of The
 Estate of William Smith Nelson, Jr., Billie Alleen Kuhnel, Michael James Dworaczyk, Evelyn
Hartman, Katherine Zaiontz, Otto Leo Henke, Jr., Patricia Ann Henke, Lucy Sturm, and Thomas
                                           Dworaczyk,
                                           Appellants

                                              v.

XTO ENERGY, INC., Newfield Exploration Company, Imperial Oil Company, Momentum Oil
                     & Gas, LLC, and Modelo Energy, LLC,
                                    Appellees

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 15-09-0864-CVA
                         Honorable Russell Wilson, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,
181 (Tex. App.—San Antonio 2001, no pet.). The parties shall bear their own costs. See TEX. R.
APP. P. 42.1(d).

       SIGNED July 25, 2018.


                                               _________________________________
                                               Karen Angelini, Justice